
	
		II
		110th CONGRESS
		2d Session
		S. 2850
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2008
			Mr. Kohl (for himself
			 and Mrs. McCaskill) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To prohibit the use of funds to promote the direct
		  deposit of Social Security benefits until adequate safeguards are established
		  to prevent the attachment and garnishment of such benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Illegal Garnishment Prevention
			 Act.
		2.Prohibition on
			 use of funds to promote direct deposit of social security benefits until
			 assurance of protection from attachment or garnishment
			(a)FindingsCongress makes the following
			 findings:
				(1)Section 207 of
			 the Social Security Act (42 U.S.C. 407) provides that Social Security benefits
			 shall not “be subject to execution, levy, attachment, garnishment, or other
			 legal process, or to the operation of any bankruptcy or insolvency
			 law.”.
				(2)Congress intended
			 for Social Security benefits to provide at least a minimum subsistence for our
			 nation's elderly and disabled.
				(3)Social
			 Security benefits are the only source of income for over 20 percent of Social
			 Security recipients.
				(4)Many financial
			 institutions are garnishing accounts on behalf of creditors in order to recover
			 debt owed to them, and are assessing fees on bank accounts into which Social
			 Security benefits are electronically deposited.
				(5)Many recipients
			 of these benefits are left temporarily destitute when financial institutions
			 freeze access to their only source of income.
				(6)Despite the lack
			 of protections for direct deposit recipients of Social Security, the Treasury
			 is spending millions of dollars encouraging seniors and other recipients of
			 social security benefits to use direct deposit for receipt of their
			 benefits.
				(b)ProhibitionNo
			 funds appropriated or otherwise made available to the Secretary of the Treasury
			 or the Commissioner of Social Security for fiscal year 2009 may be used to
			 promote or otherwise encourage recipients of old-age, survivors, or disability
			 insurance benefits paid under title II of the Social Security Act to use direct
			 deposit for payment of such benefits, or to otherwise promote the use of direct
			 deposit for such benefits until the Secretary of the Treasury promulgates rules
			 establishing procedures to ensure that such benefits are protected from
			 attachment and garnishment in accordance with the requirements of section 207
			 of the Social Security Act (42 U.S.C. 407), and at least 5 of the 7 members of
			 the advisory committee established under subsection (c) concur in advising the
			 Secretary of the Treasury that such procedures provide adequate
			 safeguards.
			(c)Advisory
			 Committee
				(1)EstablishmentThere
			 is hereby established an Advisory Committee to be known as the Social
			 Security Benefits Protection from Attachment or Garnishment Advisory
			 Committee.
				(2)MembershipThe
			 Committee shall be comprised of 7 members comprised of, or appointed by the
			 following:
					(A)The Secretary of
			 the Treasury.
					(B)The Chair of the
			 Committee on Ways and Means of the House of Representatives.
					(C)The Ranking
			 Member of the Committee on Ways and Means of the House of
			 Representatives.
					(D)The Chair of the
			 Committee on Finance of the Senate.
					(E)The Ranking
			 Member of the Committee on Finance of the Senate.
					(F)The Chair of the
			 Special Committee on Aging of the Senate.
					(G)The Ranking
			 Member of the Special Committee on Aging of the Senate.
					(3)MeetingsThe
			 Secretary of the Treasury shall establish meetings of the Committee.
				(4)DutiesThe
			 Committee shall review the procedures promulgated by the Secretary of the
			 Treasury to carry out subsection (b) and, upon the concurrence of at least 5
			 members of the Committee, advise the Secretary of the Treasury as to the
			 adequacy of such procedures with respect to protecting old-age, survivors, or
			 disability insurance benefits paid under title II of the Social Security Act
			 from attachment and garnishment.
				(5)FACA
			 exemptionThe Committee shall not be subject to the Federal
			 Advisory Committee Act (5 U.S.C. App.).
				
